DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2
Claim 2 recites the limitations "third intermediate device", “fourth intermediate device”, without reciting a “first intermediate device” and a “second intermediate device” making the scope of the claim unclear has to the number of intermediate devices.
Claim 2 recites the “second lower device”, “third lower device” without first reciting a “first lower device” without reciting a “first lower device” making the scope of the claim unclear has to the number of lower devices.

In reference to claims 4, 8-9
Claims 4 and 8-9 are rejected because they depend on a parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansel et al. (US 10331128)
In reference to claim 1
Hansel et al. teaches a in-vehicle network system (e.g. network system 100; Fig 1, col. 9 line 3-67) comprising: 
an upper device (e.g. high performance computer 110A, Fig. 1 col. 9 line 3-67); 
a first intermediate device (e.g. switch 122; Fig. 1 col. 9 line 3-67) that is connected to the upper device directly or via at least one device and is configured to communicate with the upper device using a first communication system (e.g. connections in Fig. 1 between switch 122, HPC 110A and Bus Guardians 132, 134, 136
a second intermediate device (e.g. switch 124; Fig. 1 col. 9 line 3-67) that is connected to the upper device directly or via at least one device and is configured to communicate with the upper device using a second communication system (e.g. connections in Fig. 1 between switch 124, HPC 110A and Bus Guardians 132, 134, 136); and 
a first lower device (e.g. combination of Bus Guardian 132 and actuator 142; Fig. 1 col. 9 line 3-67) that is directly connected to the first intermediate device and is configured to communicate with the first intermediate device using the first communication system, and that is directly connected to the second intermediate device and is configured to communicate with the second intermediate device using the second communication system.

-	In reference to claim 2
Hansel et al. teaches an in-vehicle network system comprising: 
an upper device (e.g. high performance computer 110A, Fig. 1 col. 9 line 3-67); 
a third intermediate device (e.g. switch 122; Fig. 1 col. 9 line 3-67) that is connected to the upper device directly or via at least one device and is configured to communicate with the upper device using a first communication system (e.g. connections in Fig. 1 between switch 122, HPC 110A and Bus Guardians 132, 134, 136); 
a fourth intermediate device (e.g. switch 124; Fig. 1 col. 9 line 3-67) that is connected to the upper device directly or via at least one device and is configured to communicate with the upper device using a second communication e.g. connections in Fig. 1 between switch 124, HPC 110A and Bus Guardians 132, 134, 136); 
a second lower device (e.g. combination of Bus Guardian 132 and actuator 142; Fig. 1 col. 9 line 3-67) that is directly connected to the third intermediate device and is configured to communicate with the third intermediate device using the first communication system; and a third lower device (e.g. combination of Bus Guardian 134 and sensor 144; Fig. 1 col. 9 line 3-67) that is directly connected to the fourth intermediate device, is configured to communicate with the fourth intermediate device using the second communication system, and includes a function equivalent to a function of the second lower device .

	-	In reference to claim 6
Hansel et al. teaches, wherein the upper device (e.g. high performance computer 110A, Fig. 1 col. 9 line 3-67) is configured to: generate control data to control a vehicle; and transmit the control data to the first lower device via at least one of the first intermediate device or the second intermediate device (e.g. high performance computer 110A generates and transmits command to brake actuator 144; col. 9 line 38 – col. 10  line 36).

-	In reference to claim 7
Hansel et al. teaches wherein the first lower device includes an actuator configured to control a movement of the vehicle (e.g. brake actuator 144; col. 9 line 38 – col. 10 line 36)

	-	In reference to claim 8
Hansel et al. teaches the upper device (e.g. high performance computer 110A, Fig. 1 col. 9 line 3-67) is configured to: obtain at least one of information on a vehicle or information on a surrounding condition of the vehicle from at least one of the second lower device or the third lower device; and generate control data to control the vehicle based on the at least one of the information on the vehicle or the information on the surrounding condition of the vehicle. (e.g. high performance computer 110A receives data from sensor or camera and generates and transmits command to brake actuator based on data; col. 9 line 38 – col. 10 line 36).

-	In reference to claim 9
Hansel et al. teaches wherein: the second lower device includes a first sensor (e.g. first type of camera for daylight; col. 13 line 8-13) that is configured to obtain at least one of the information on the vehicle or the information on the surrounding condition of the vehicle; and the third lower device includes a second sensor (e.g. infrared camera for night; col. 13 line 8-13) configured to obtain, by using a method different from a method used by the first sensor, information that is the same as the information obtained by the first sensor. 

Allowable Subject Matter
s 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2018/229738 teaches a safety stoppage device for an autonomous road vehicle having at least one control network and sensor, and an autonomous drive-control unit for processing sensor and communication signals and providing control signals for lateral and longitudinal control.
2003/0042792 teaches a vehicle active network communicatively couples devices within a vehicle. Device operation is independent of the interface of the device with the active network and it provides one or more levels of communication redundancy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466